Case: 18-60287      Document: 00514738268        Page: 1     Date Filed: 11/27/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals

                                   No. 18-60287
                                                                           Fifth Circuit

                                                                         FILED
                                 Summary Calendar                November 27, 2018
                                                                    Lyle W. Cayce
UNITED STATES OF AMERICA,                                                Clerk


                                                Plaintiff-Appellee

v.

DONTRELLE DESHAUN SANFORD,

                                                Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-14-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
      Dontrelle Deshaun Sanford pleaded guilty to possession of contraband in
a Federal Correctional Institution, and he was sentenced to six and a half
months of imprisonment, to be served consecutively to his underlying sentence,
after he was given credit for time served in the county detention center. He
contends that the sentence, which was within the applicable guidelines range
of imprisonment, is substantively unreasonable.


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60287    Document: 00514738268     Page: 2   Date Filed: 11/27/2018


                                 No. 18-60287

      We review the substantive reasonableness of a sentence under an abuse-
of-discretion standard. See Gall v. United States, 552 U.S. 38, 51 (2007). Here,
the district court considered Sanford’s request for time served based on
administrative penalties already imposed by the Bureau of Prisons but
determined that the sentence was appropriate in light of Sanford’s criminal
history and its belief that a lower sentence would not provide the required
deterrent effect. Sanford’s arguments are not sufficient to rebut the
presumption of reasonableness that attaches to his within-guidelines sentence.
See United States v. Rashad, 687 F.3d 637, 644 (5th Cir. 2012); United States
v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
      The judgment of the district court is AFFIRMED.




                                       2